Exhibit 10.77
EXECUTION COPY
AMENDMENT NO. 1
Dated as of November 2, 2007
to
SECURED CREDIT AGREEMENT
Dated as of October 5, 2007
          THIS AMENDMENT NO. 1 (“Amendment”) is made as of November 2, 2007 (the
“Effective Date”) by and among Network Appliance, Inc., a Delaware corporation
(the “Borrower”), the financial institutions listed on the signature pages
hereof and JPMorgan Chase Bank, National Association, as Administrative Agent
(the “Administrative Agent”), under that certain Secured Credit Agreement dated
as of October 5, 2007 by and among the Borrower, the Lenders and the
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.
          WHEREAS, the Borrower has requested that certain modifications be made
to the Credit Agreement;
          WHEREAS, the Borrower, the Lenders party hereto and the Administrative
Agent have agreed to amend the Credit Agreement on the terms and conditions set
forth herein;
          NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Lenders party hereto and the Administrative Agent hereby agree to
the following amendments to the Credit Agreement.
          1. Amendments to Credit Agreement. Effective as of the Effective Date
but subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Credit Agreement is hereby amended as follows:
          (a) The definition of “Consolidated Debt for Borrowed Money” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
     “Consolidated Debt for Borrowed Money” means at any time (1) the sum,
without duplication, of (a) items that, in accordance with GAAP, would be
classified as indebtedness on the consolidated balance sheet of Borrower and its
Subsidiaries and (b) the capitalized portion of any synthetic leases minus
(2) the then aggregate outstanding principal amount of Indebtedness under this
Agreement and that certain Loan Agreement dated as of March 31, 2006 by and
among Network Appliance Global Ltd. and JPMorgan Chase Bank, National
Association as initial lender and as administrative agent. For purposes of
clause (b) above, “capitalized portion” means, with respect to any synthetic
lease, the price for which the lessee can purchase the leased property or could
purchase it if the synthetic lease expired on the date of the applicable
calculation of the Consolidated Debt for Borrowed Money.

 



--------------------------------------------------------------------------------



 



               (b) The definition of “Consolidated Interest Expense” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
     “Consolidated Interest Expense” means, with reference to any period,
(a) the interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of the Borrower and its Subsidiaries calculated on a consolidated basis for such
period with respect to (i) all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP and (ii) Swap
Agreements (including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers acceptance
financing and net costs under interest rate Swap Agreements to the extent such
net costs are allocable to such period in accordance with GAAP), plus (b) the
implied interest component of any rents payable for any period pursuant to any
so-called “synthetic lease” for such period.
               (c) The definition of “Permitted Encumbrances” in Section 1.01 of
the Credit Agreement is hereby amended to (i) delete the “and” at the end of
clause (m) thereof, (ii) insert “and” at the end of clause (l) thereof and
(iii) delete clause (n) thereof in its entirety.
               (d) Section 6.01 of the Credit Agreement is hereby amended to
(i) delete the “and” at the end of clause (i) thereof, (ii) redesignate clause
(j) thereof as clause (k) and (iii) insert a new clause (j) therein as follows:
     (j) Indebtedness of any Subsidiary as a guarantor under each of (i) the
Credit Agreement dated as of November 2, 2007 by and among the Borrower, the
lenders from time to time party thereto and JPMorgan Chase Bank, National
Association and as administrative agent and (ii) the Loan Agreement dated as of
March 31, 2006 by and among Network Appliance Global Ltd. and JPMorgan Chase
Bank, National Association as initial lender and as administrative agent; and
               (e) Section 6.02 of the Credit Agreement is hereby amended to
(i) delete the “and” at the end of clause (h) thereof, (ii) amend and restate
clause (i) thereof in its entirety and (iii) insert new clauses (j) and (k) as
follows:
     (i) Liens created under the Collateral Documents and the “Collateral
Documents” under, and as defined in, the Loan Agreement dated as of March 31,
2006, by and among Network Appliance Global Ltd. and JPMorgan Chase Bank,
National Association as initial lender and as administrative agent.
     (j) Liens against properties leased or covered under Borrower’s synthetic
lease facilities to secure Borrower’s obligations under the documents governing
such facilities, or granted against any such property to secure Indebtedness
incurred to repay any such facility or purchase any such property and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; and
     (k) other Liens on assets securing Indebtedness or other obligations not
prohibited hereunder in an aggregate amount not to exceed $50,000,000 at any
time outstanding.
               2. Conditions of Effectiveness. The effectiveness of this
Amendment is subject to the conditions precedent that the Administrative Agent
shall have received counterparts of this Amendment duly executed by the
Borrower, the Required Lenders and the Administrative Agent.
               3. Representations and Warranties of the Borrower. The Borrower
hereby

2



--------------------------------------------------------------------------------



 



represents and warrants as follows:
          (a) This Amendment and the Credit Agreement as amended hereby
constitute legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          (b) As of the date hereof and giving effect to the terms of this
Amendment, (i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects as
of the date hereof, except to the extent such representation and warranty
specifically refers to an earlier date, in which case it was true and correct in
all material respects as of such earlier date.
          4. Reference to and Effect on the Credit Agreement.
          (a) Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.
          (b) Except as specifically amended above, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.
          5. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.
          6. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
          7. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, this Amendment has been duly executed as of
the day and year first above written.

              NETWORK APPLIANCE, INC.,     as the Borrower
 
       
 
  By:   /s/ Ingemar Lanevi
 
       
 
  Name: Ingemar Lanevi
 
  Title: Treasurer

Signature Page to Amendment No. 1 to
Credit Agreement dated as of October 5, 2007
Network Appliance, Inc.

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK,     NATIONAL ASSOCIATION,     individually as
a Lender and as Administrative Agent
 
       
 
  By:   /s/ Anthony Galea
 
       
 
  Name: Anthony Galea
 
  Title: Vice President

Signature Page to Amendment No. 1 to
Credit Agreement dated as of Octoberer 5, 2007
Network Appliance, Inc.

 